Citation Nr: 1027327	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-28 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for vision disability.

2.   Entitlement to service connection for joint pain disability.

3.  Entitlement to service connection for ulcers of the hands, 
feet, and ankles.  

4.  Entitlement to service connection for enlarged kidney 
disability.

5.  Entitlement to service connection for disability of the 
pancreas.

6.  Entitlement to service connection for gynecological 
disability, to include disability of the ovaries and 
disruption/changes in menstrual cycle.  

7.  Entitlement to service connection for disability manifested 
by chronic weakness and dizziness. 

8.  Entitlement to service connection for disability manifested 
by hair loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1984; 
and from August 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2004, a statement of the 
case was issued in August 2007, and a substantive appeal was 
received in October 2007.   

The Board notes that the Veteran filed a notice of disagreement 
in regards to the denial of service connection for vomiting and 
for mood changes.  However, the Veteran withdrew these issues in 
her October 2007 substantive appeal.  Consequently, they are not 
before the Board.

The Veteran presented testimony at a Board hearing in April 2010.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  

Service connection has already been established for Crohn's 
disease with diarrhea, nausea, constipation, abdominal pain, and 
vomiting.  With regard to the issues on appeal, it appears that 
the Veteran's contentions include argument that the Veteran 
suffers from these separate disorders which are secondary to the 
Crohn's disease and that such disorders should be separately 
rated.  At the April 2010 Board hearing, it was also suggested 
that some or all of the claimed disorders may be due to 
undiagnosed illness under provisions for Persian Gulf veterans.  
See 38 C.F.R. § 3.317 (2009).  The Board has described the issues 
as shown on the first page of this decision.  All possible 
theories of service connection are for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the Veteran's April 2010 Board hearing, she testified that she 
believes that her symptoms are either related to her service 
connected Crohn's disease or the medication that she takes to 
treat her Crohn's disease.  The Board notes that the issue of 
whether the Veteran's symptoms are related to her service-
connected Crohn's disease or medication taken for the disease is 
a medical issue and calls for a competent medical opinion.  The 
Veteran testified that she has not been afforded a VA examination 
regarding any of her claims.  A review of the records reveals 
that she underwent a VA examination in October 2007.  However, 
the examination was conducted in conjunction with an increased 
rating claim filed for her Crohn's disease.  It does not address 
whether the enumerated symptoms are secondary to Crohn's disease.

At the hearing, the Veteran requested that the record be held 
open for 60 days so that she could submit the necessary medical 
opinion.  However, the May 2010 treatment report that she 
submitted only stated that the Veteran has Crohn's disease and 
had reported symptoms that include diarrhea and constipation.  It 
is insufficient for the Board to render a judgment on the current 
issues.    

Additionally, the Board notes that the rating decision lists June 
2004 and July 2004 VA examinations as evidence.  The Board 
acknowledges that the Veteran sought treatment in June and July 
2004.  However, none of the examination treatment reports 
satisfactorily address the issue in these claims. 

The Board finds that a VA examination is warranted to determine 
whether it is at least as likely as not (a 50 percent or greater 
probability) that any disability of the Veteran's that is 
currently present was caused or aggravated by her service 
connected Crohn's disease, or medications taken in the treatment 
of her service connected Crohn's disease.  

The Board also notes that at the Veteran's Board hearing, she 
wondered if some of her symptoms might be due to undiagnosed 
illnesses consistent with service in the Persian Gulf.  
Development and consideration of this theory of service 
connection should also be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's 
personnel records and formally determine 
whether the Veteran had active military 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  The Veteran should be afforded 
appropriate VA examination(s) for the 
purpose of determining the nature, etiology 
and severity of her claimed vision 
problems; joint pains; ulcers of the hands, 
feet, and ankles; enlarged kidney; enlarged 
pancreas; enlarged ovaries; 
disruption/changes in menstrual cycle; 
chronic weakness and dizziness; and hair 
loss.  The claims file must be made 
available to the examiner(s) for review in 
connection with the examination(s).  Any 
medically indicated special tests should be 
accomplished.  The appropriate examiner(s) 
should clearly report whether any of the 
claimed symptoms are attributable to 
medically diagnosed disorders; if so, the 
medical diagnosis should be furnished.  

As to any such medically diagnosed 
disorders, the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such 
disability/disabilities is/are proximately 
due to or caused by, or aggravated by, her 
service connected Crohn's disease, or 
medications taken in the treatment of her 
service connected Crohn's disease.  

If any of the claimed symptoms are 
objectively verifiable, but cannot be 
attributed to a known clinical diagnosis, 
the appropriate examiner should so state. 

A rationale should be furnished for all 
opinions.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The RO should consider the claims 
under theories of direct and secondary 
service connection (including by 
aggravation by the service-connected 
Crohn's disease, and, if applicable, under 
the presumptions for Persian Gulf veterans 
under 38 C.F.R. § 3.317.  The RO should 
furnish the Veteran and her representative 
with a supplemental statement of the case, 
and afford a reasonable opportunity for 
response before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


